DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on 4 February 2022 has been entered.
The previous rejection of claims 1-6 under 35 U.S.C. 112, second paragraph has been withdrawn in light of Applicants’ amendment and remarks filed 4 February 2022.
Claims 1-6 are pending examination.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 2 and 4 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by UN (“Steviol Glycosides” JECFA 2008 pages 1-4 http://www.fao.org/ag/agn/jecfa-additives/specs/monograph5/additive-442-m5.pdf) as evidenced by UN2 (“Steviol Glycosides” JECFA 2010 pages 1-5) or alternatively, claims 1, 2 and 4 are rejected under pre-AIA  35 U.S.C. 103a as being obvious over UN (“Steviol Glycosides” JECFA 2008 pages 1-4 http://www.fao.org/ag/agn/jecfa-additives/specs/monograph5/additive-442-m5.pdf) as evidenced by UN2 (“Steviol Glycosides” JECFA 2010 pages 1-5).
Regarding claims 1, 2 and 4, UN teaches of a sweetening product termed steviol glycosides which is obtained from the leaves of the Stevia rebaudiana Bertoni.  The leaves are extracted with hot water and the aqueous extract is passed through an adsorption resin to trap and concentrate the component steviol glycosides.  The resin is washed with a solvent alcohol to release the glycosides and the product is recrystallized from methanol or aqueous ethanol.  Ion exchange may be used in the purification process and the final product may be spray dried.  Refer to definition and functional uses.  UN teaches that the product has a formula weight of 804.88 Stevioside and 967.03 Rebaudioside A.
UN is silent to the specific composition of the steviol glycosides, however as evidence by UN2 a product which is formed in the exact same manner and with the same formula weight when subject to assay contains Rebaudioside A, Rebaudioside B, and steviol glycosides, wherein Rebaudioside B and the ratio of Reb A to Reb B are within the claimed range recited in claims 1, 2 and 4 and as the term “about” means near or close to.  See page 5, which states the percentage of total steviol glycosides is calculated by summing the individual percentages of the glycosides.
Regarding the blend as with improved solubility and with a solubility of between about 0.5% and 5% in water as recited in claim 1, as UN teaches that the sweetener is freely soluble in water (page 3, characteristics), the product of UN is expected to be soluble as within the range instantly claimed.  
Regarding the method of making the blend as recited in claim 1, the recited limitation is a product by process claim.  “[E]ven though product-by-process claims are limited by and or alternatively make obvious the product as instantly claimed.

Claims 1-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Carlson et al (WO 2012/082677 A1).
Regarding claims 1-6, Carlson et al (Carlson) teaches of a high potency sweetener composition with an improved sweetness profile comprising Rebaudioside A (Reb A), Rebaudioside B (Reb B), and Rebaudioside D (Reb D) in various proportions (abstract and paragraphs 0004 and 0016). Carlson teaches that the blend promotes a synergistic effect compared to the use of the sweeteners individually (paragraph 0004).  Carlson teaches that the blend comprises in one embodiment 15-60% Reb B, 40-85% Reb A, and other glycosides, such as Reb D in an amount of 40% or less which encompasses less than 4% (paragraphs 0009 and 0043-0051); or in another embodiment 10-55% Reb A, 30-75% Reb B, and 10-30% of Reb D which is considered another glycoside (paragraph 0010).  Thus the teachings of Carlson encompass the ratios of Reb B to Reb A recited in claims 2-4.  

Regarding the method of making the blend as recited in claim 1, the recited limitation is a product by process claim.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) In the instant case, the claimed process is disclosed as increasing the natural solubility of the Rebaudioside (paragraph 0022), as Carlson teaches that the product is completely soluble the product of the prior art is expected to encompass or alternatively make obvious the product as instantly claimed.

Claims 1, 2 and 4-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Prakash et al (US 2007/0116839 A1) in view of Potter et al (Food Science 5th Edition Chapman and Hall 1995 page 220).
Regarding claims 1, 2 and 4-6, Prakash et al (Prakash) teaches of a high potency sweetener composition which comprises blends of natural sweeteners including Rebaudioside A (Reb A), Rebaudioside B (Reb B), and other steviol glycosides including Rebaudioside D, E, and F and dulcoside A (paragraphs 0038, 0059-0062, and claims 6 and 44).  Prakash teaches Rebaudioside B is preferably in an amount of about 1-8% of the high potency sweeteners 
Regarding the ratio of Rebaudioside B to total steviol glycosides as about 10-26% as recited in claim 1, the claimed ratios are considered to be encompassed or at least obvious over the recited teachings of Prakash.  It is noted that the term "about" means near or close to and it is the position of the office that “about 8” as taught by Prakash and “about 10%” would overlap.  It is apparent that the instantly claimed amount of 10% and that taught by Prakash are so close to each other that the fact pattern is similar to  Titanium Metals" Corp. of America v. Banner, 778 F.2d 775,227 USPQ 773 (Fed.Cir. 1985) where despite a "slight" difference in the ranges the court held that such a difference did not "render the claims patentable" or, alternatively, that "a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties".  The position of the office is further supported because in the examples of the instant disclosure significant taste improvement was found with the range of 0.5-50% Reb B.
Regarding the ratio of Reb B to Reb A as about 18:82 as recited in claim 2 or 16:84 as recited in claim 4,  as Prakash teaches a ratio of about 13.8:86.2 the claimed ratios are considered to be encompassed or at least obvious over the recited teachings of Prakash.  It is noted that the term "about" means near or close to and it is the position of the office that “about 813.8:86.2” as taught by Prakash and about 18:82 and about 16:84 would overlap.  It is apparent that the instantly claimed amount and that taught by Prakash are so close to each other that the fact 
Regarding the blend as with improved solubility and with a solubility of between about 0.5% and 5% in water as recited in claim 1, as Prakash teaches that the sweeteners may be purified and treated through spray drying (paragraphs 0053, 0048 and 0049) and as Potter shows that in spray drying solubility of the final particle may be affected through processing parameters such as nozzle pressure and liquid viscosity (page 220) it was considered obvious to adjust the solubility to achieve the dispersion desired.
Regarding the method of making the blend as recited in claim 1, the recited limitation is a product by process claim.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) In the instant case, the claimed process is disclosed as increasing the natural solubility of the Rebaudioside (paragraph 0022), as Prakash in view of Potter teach of adjusting the solubility of the spray dried product the claimed product is considered obvious to one of ordinary skill in the art.  The position of the office is further supported as the product by process steps include spray drying.

Claims 2-4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Prakash et al (US 2007/0116839 A1) in view of Potter et al (Food Science 5th Edition Chapman and Hall 1995 page 220), further in view of Chatsudthipong et al (Stevioside and related compounds: Therapeutic benefits beyond sweetness, pages 41-45 Pharmacology & Therapeutics 121 (2009)).  It is noted that the rejection of claims 2 and 4 is an alternative rejection to that as presented above.
	Regarding claims 2-4, Prakash teaches of a high potency sweetener composition which comprises blends of natural sweeteners including Rebaudioside A (Reb A), Rebaudioside B (Reb B), and other steviol glycosides including Rebaudioside D, E, and F and dulcoside A (paragraphs 0038, 0059-0062, and claims 6 and 44).  Prakash teaches Rebaudioside B is preferably in an amount of about 1-8% of the high potency sweeteners (paragraph 0062) and Rebaudioside A is in an amount of about 50-99.5% (paragraph 0061), and thus in a ratio of about 13.8:86.2.
	Prakash is silent to the ratio of the Reb B to Reb A as specifically about 18:82 as recited in claim 2, or 39:61 as recited in claim 3, or 16:84 as recited in claim 4.
	Chatsudthipong et al (Chatsudthipong) teaches that Reb A was known to have a sweetness of 250-450 and Reb B was known to have a sweetness of 300-350 (page 42, column 2 paragraph 2).  Chatsudthipong teaches that along with sweetness stevioside was known to possess some bitterness but that known chemical modification methods are available for overcoming such bitterness (page 42, column 2 paragraph 2).  
	Regarding the ratio of the Reb B to Reb A as specifically about 18:82 as recited in claim 2, or 39:61 as recited in claim 3, or 16:84 as recited in claim 4 as Prakash generally teaches the combination of Reb A with an additional ingredient selected from the group including Reb B (paragraph 0060) for the purpose of a sweetening composition and as the Rebaudioside .

Claims 1-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Prakash et al (US 2007/0116833 A1) in view of Potter et al (Food Science 5th Edition Chapman and Hall 1995 page 220).
Regarding claims 1-6, Prakash et al (Prakash ‘33) teaches of a high potency sweetener composition which comprises blends of natural sweeteners including Rebaudioside A (Reb A), Rebaudioside B (Reb B), and other steviol glycosides including Rebaudioside D, E, and F and dulcoside A (paragraphs 0029, 0051-0061, and claim 4).  Prakash ‘33 teaches Rebaudioside B is preferably in an amount of about 50-8% of the high potency sweeteners (paragraph 0062) and Rebaudioside A is in an amount of about 50-99.5% (paragraph 0061).  As Prakash ’33 teaches 8-50% Reb B and 50-99.5% Reb A, the teachings of Prakash ’33 encompass or at least make obvious the ratios of Reb B to Reb A recited in claims 2-4.  To use the disclosed levels of the disclosed elements would have been obvious to one of ordinary skill in the art.  As Prakash ’33 does not require the other steviol glycosides, but shows said sweeteners, including rebaudioside C, E and F in levels of less than 4% (paragraphs 0051 and 0054-0056) the teachings of Prakash encompass or at least make it obvious to include said glycosides at a level of 4% or less as recited in claim 5 and 6.
Regarding the blend as with improved solubility and with a solubility of between about 0.5% and 5% in water as recited in claim 1, as Prakash teaches that the sweeteners may be purified and treated through spray drying (paragraphs 0044, 0039, 0040 and 0049) and as Potter 
Regarding the method of making the blend as recited in claim 1, the recited limitation is a product by process claim.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) In the instant case, the claimed process is disclosed as increasing the natural solubility of the Rebaudioside (paragraph 0022), as Prakash in view of Potter teach of adjusting the solubility of the spray dried product the claimed product is considered obvious to one of ordinary skill in the art.  The position of the office is further supported as the product by process steps include spray drying.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4 and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 11 and 14 of US Patent 10/485,249 (‘249) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both claim a sweetener composition comprising rebaudioside A and 10-26% 
Regarding the method of making the blend as recited in instant claim 1, the recited limitation is a product by process claim.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) In the instant case, the claimed process is disclosed as increasing the natural solubility of the Rebaudioside (paragraph 0022), and as ‘249 claims the product with the same solubility the product claimed in ‘249 encompasses or a least makes obvious the product as instantly claimed.
Regarding claims 2 and 4, although ‘249 does not specifically claim the ratio of Reb B to Reb A as about 18:82 as recited in claim 2 or about 16:84 as recited in claim 4, as ‘249 claims a composition of 10-26% Reb B in a blend with Reb A, a ratio of about 10-26 Reb B: 74-90 Reb A would have been at least obvious to one of ordinary skill in the art.
Response to Arguments
Applicants’ arguments filed 4 February 2022 have been fully considered but they are not persuasive. 
Regarding the unexpected properties, Applicants “refer the Examiners [sic] attention to the published U.S. Application No. 2013/0330463 A1 . . . which shows the impact of the heat gradient method on solubility of steviol glycoside which are spray dried afterwards.  Specifically 
It is not clear that Table 3 represents Applicants statement.  Table 3 shows that at 5%, all three samples, including examples 1 and 2, were soluble (i.e. clear solution).  Claim 1 only requires solubility in water at room temperature of between about 0.5%  to about 5% (w/v).  Regardless, the results presented in Table 3 do not necessarily represent a comparison with the different pieces of prior art.  
Applicants submits “UN and UN2 do not disclose the solubility of a blend of Reb A and Reb B within the claimed range recited in claims 1, 2 and 4.  UN and UN2 refer to Stevioside and Rabaudioside A as main component, where the other glycosides including Reb B are generally present at lower levels.”
As noted in the rejection set forth above, UN2 shows the product formed in UN , when subject to assay ,contains Rebaudioside A, Rebaudioside B, and steviol glycosides, wherein Rebaudioside B and the ratio of Reb A to Reb B are within the claimed range recited in claims 1.  
Concerning Carlson, Applicants submit “even if it discloses the ratios of Reb B to Reb A recited in the claims, it does not teach a solubility of between about 0.5 and 5% in water.”  Applicants explain “the highest concentrations show in tables and in figures 1-4 for RebA/B-blend are 365 ppm  . . . and 369 ppm . . . which is very far away from the 0.5% recited as lower range in claim 1.”
Here, Carlson does not teach the solubility properties of their sweetener.  However, as set forth above under a new grounds of rejection, given Carlson teaches the claimed sweetener composition, intrinsically the composition would exhibit the claimed solubility properties.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A GWARTNEY whose telephone number is (571)270-3874. The examiner can normally be reached M-F: 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald (Larry) Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELIZABETH A. GWARTNEY
Primary Examiner
Art Unit 1759



/ELIZABETH GWARTNEY/Primary Examiner, Art Unit 1759